UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2013 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Investor Class (SEEDX) Institutional Class (SEDEX) SEMI-ANNUAL REPORT June 30, 2013 Oakseed Opportunity Fund a series of the Investment Managers Series Trust Table of Contents Letter to Shareholders 1 Schedule of Investments 7 Statement of Assets and Liabilities 11 Statement of Operations 12 Statements of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 16 Expense Example 23 This report and the financial statements contained herein are provided for the general information of the shareholders of the Oakseed Opportunity Fund.This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. www.oakseedfunds.com Oakseed Funds P.O. Box 2175 Milwaukee, Wisconsin 53201-2175 www.oakseedfunds.com Dear Fellow Shareholders, Welcome to the Oakseed Opportunity Fund (the “Fund”). We are pleased to write this inaugural shareholder letter and hope to give you a better understanding of the Fund’s investment strategy. Being a new fund, we would also like to discuss our professional experience as the Fund’s advisor as well as additional information regarding Jackson Park Capital. Most of all, we want to express our deepest appreciation to all shareholders who have invested with us during this initial period. We are honored and humbled that you have entrusted your capital to us and will work diligently to pursue the most promising investments available. Thank you very much for giving us this opportunity. While Jackson Park Capital is new, as friends and co-portfolio managers we have known each other for over 20 years. In 1992, when John Park was a 25-year old business school student looking for a job, he tried interviewing at a new investment firm, Yacktman Asset Management, with a very successful fund manager, Donald Yacktman. Don, being a most gracious person, agreed to talk with John, but had warned him in advance there were no job opportunities at the Yacktman Funds because the firm had hired a bright, young 26-year old analyst named Greg Jackson. Not being discouraged, John met Don anyway, and a few minutes later Don introduced Greg. From that initial meeting grew a steadfast friendship and ultimately a professional partnership that has been productive, educational, inspiring, and a whole lot of fun. Greg eventually moved to Harris Associates, the investment advisor to the Oakmark Funds where he co-managed Oakmark Global Fund from its 1999 inception through November 2003. After graduating from business school in 1993, John joined Wanger Asset Management (which had spun out of Harris Associates in 1992) the advisor to the Acorn Funds and managed the Acorn Select Fund from its 1998 inception through April 2004. We began our professional partnership afterward working together at Blum Capital for eight years, and in late 2012 had the opportunity to pursue our own firm, Jackson Park Capital, something we had discussed for many years. We both feel blessed to have had that fateful meeting more than 20 years ago, and often can’t believe how lucky we are to have come to this point in our careers. Working together at our own firm, co-managing a fund and enjoying our friendship and partnership every day has become a life long dream fulfilled. 1 Oakseed Funds P.O. Box 2175 Milwaukee, Wisconsin 53201-2175 www.oakseedfunds.com As we began putting pen to paper late last year, we thought long and hard about the kind of firm and fund we wanted to have, keeping a few key objectives in mind: 1. A “go anywhere” investment mandate. 2. No investment committees, minimal meetings, and low administrative demands. 3. Alignment of interest with our investors. Keeping things as simple as possible has been our guidepost. In our careers we have worked at firms that used both a generalist’s approach as well as specialization by various industries, market capitalizations, and geographies. As a result, between the two of us we have covered many different companies, both in the U.S. and internationally, and have invested in stocks of all market capitalization sizes, literally from Apple to Zynga. Starting a mutual fund with a “go anywhere” approach made the most sense to us given this experience. If small cap stocks are relatively overvalued and large cap stocks are relatively undervalued, we want to be able to buy large cap stocks and vice versa…simple! Our goal is to provide the highest expected return possible given the assessed risk. We believe that objective is best accomplished if we have a flexible investment mandate to pursue opportunities regardless of company size, country of incorporation, or industry. In considering our last two goals, we decided we did not want to manage many different funds and separate accounts in order to maximize our assets under management. It has always struck us as somewhat conflicting that a firm manages one vehicle, say a mutual fund, alongside another vehicle, say a separate account or a hedge fund, where the portfolio investments and weightings of each may or may not be the same, where the fees may or may not be the same, and the personal capital of the fund managers may or may not be in all vehicles. By contrast, choosing to manage one fund and no other accounts means (1) less administrative time spent away from investing; (2) concentrating all of our efforts and resources on a single entity without having internal restrictions and cash inflow/outflow differences that often lead to different returns across various accounts; and (3) investing our personal capital along with all of our clients’ capital. A bit more on that last point: we believe having common ownership of the Fund between its managers and other shareholders strongly aligns goals. As co-portfolio managers we are committed to managing our personal capital alongside yours. Our current combined Fund investment stands at approximately $10 million with the objective to become the largest shareholders over time (and we do not allow individual stock purchases for personal accounts at our firm). We look for personal “skin in the game” in our companies’ executive ownership of their stock; how could our own shareholders possibly expect any less from us? 2 Oakseed Funds P.O. Box 2175 Milwaukee, Wisconsin 53201-2175 www.oakseedfunds.com Getting back to simplicity, Albert Einstein once said, “everything should be made as simple as possible, but not simpler.” As much as we have tried to simplify, the “not simpler” clause of Einstein’s quote does apply. Being a registered investment advisor advising a registered mutual fund, we need the compliance and oversight required of all mutual fund management firms. Rest assured, we have put in place from the very beginning a Chief Compliance Officer, IT compliant infrastructure, and Disaster Recovery/Contingency Plans to comply with all regulations. We have purposefully avoided complexity where possible, but no more so when required. With the general principles for the Fund and firm fleshed out, we pushed forward with various service providers (fund administration, custody, distribution, and legal to name just a few) and on December 31, 2012 Jackson Park Capital began management of the Oakseed Opportunity Fund. While the Fund’s investments range from a Canadian oil sands company to a small biotechnology firm trying to launch its first drug and everything in between, there are several common threads that run through the Fund highlighting our investment approach. First, in each instance we believe the company’s returns on equity or returns on invested capital are improving, if they are not already higher than average. Simply put, improving mediocre returns or maintaining high returns means the underlying businesses are creating more value (we’ll elaborate further on returns below). Second, we believe that the valuation does not reflect our assessment that returns are high or improving. This is most likely due to what we believe are short-term problems, either with the business itself, the industry, or perhaps an overall stock market decline. Our investments are usually “contrarian,” meaning the expectations of other investors are lower than what we think they should be, so we are willing to bet the other way for the potential to earn a higher rate of return. Finally, most of our stocks need time before the rest of the market sees what we see. Although it is easy to understand why instant gratification is more appealing than waiting around, we think it is far easier to buy an undervalued stock if most people are not factoring in events three to five years away that could add a lot of value to the company. Unfortunately, events three to five months away are more often than not already incorporated into today’s stock price and it is very difficult to gain an edge trading that way. 3 Oakseed Funds P.O. Box 2175 Milwaukee, Wisconsin 53201-2175 www.oakseedfunds.com We promised a little more detail about returns. To better understand this concept, consider a company that earns $10 million of net profit having the opportunity to acquire another company that would eventually add $1 million of additional net profit. Would this be a good acquisition? Most people would say “yes,” thinking an acquisition that is 10% “accretive” to be a good thing. The real answer though depends on what the company paid for that $1 million of net profit. If the purchase price were $1 million, most people would cheer a 100% rate of return with no questions asked. But if instead the purchase price were $100 million, a 1% rate of return would be by most accounts considered pretty lousy. In our book, returns, not profit in isolation, are what matter. High returns are usually the result of a great business model combined with exceptional management. These companies understand the balance sheet should be used to maximize profit per net assets, be it in the form of acquisitions, capital expenditures, working capital, or leverage. We do not understand how others can view it differently, and despite our observation that many management teams and investors do not see it the same way, we are sticking with what we know to be true. We hope all of the above has been helpful in understanding our backgrounds, relevant fund management experience, our firm’s goals, and our general investment strategy. In future letters we will delve into even more detail on investment analysis and hope you find them useful and insightful. Portfolio Performance Review For the six months ended June 30, 2013, the Oakseed Opportunity Fund’s Investor Class returned 11.40% and the Institutional Class gained 11.60% while the S&P 500 Index (with dividends) increased 13.82%. The largest dollar profit contributor was DIRECTV. Headquartered in El Segundo, California, DIRECTV is the world’s leading provider of digital television services with operations in the United States, and subsidiaries and affiliates in Brazil, Mexico, and other Latin American countries. While the United States market has matured in recent years, the domestic operations still produce impressive operating profit of $4.2 billion on revenue of $23.2 billion with high retention rates due to exclusive offerings such as NFL Sunday Ticket. The not as visible growth story however, comes from DIRECTV’s Latin American operations where revenue grew over 22% from 2011 to 2012 to $6.2 billion, albeit at a lower operating profit margin of 15.3%. Latin America represents a large market opportunity with less penetration, as well as less competition from cable providers since fixed wire infrastructure has not been built to the same degree as in the U.S. and high capital requirements to do so increase the relative attractiveness of satellite based alternatives such as DIRECTV. At our purchase price the stock represented good value trading at 10 times current year earnings and though the stock price has appreciated significantly, we believe the potential for a 13 times price earnings multiple is warranted, which would likely yield significant upside from today’s valuation. 4 Oakseed Funds P.O. Box 2175 Milwaukee, Wisconsin 53201-2175 www.oakseedfunds.com In a bit of Murphy’s Law, the Fund missed out on January 2, the first trading day of 2013, when most major market indices were up 2% to 3% since all trades are booked the following day and therefore the Fund’s NAV was unchanged. As a result, with the S&P 500 up 2.54% that first day the Fund began the year behind its benchmark the same amount. Although it is disappointing to trail our benchmark at the start of the Fund, we remind ourselves that investing is a long-term effort. Such short-term results (both outperformance and underperformance) are significantly less meaningful relative to returns over a three to five year time horizon but can in the moment skew results one way or the other. We feel confident in our portfolio given the due diligence and analysis we have employed throughout our careers and believe the Fund offers attractive value today. Closing We would like to thank our fund co-administrators, MFAC and UMB, for their superb work during fund formation and their ongoing efforts supporting the Fund. In addition, we are grateful to BTIG for providing their always expert trading, Halcyon Financial Technology for unparalleled IT support, and Kerry Bender our Chief Compliance Officer for her exceptional contributions. All of these fine people and organizations made the creation of the Oakseed Opportunity Fund possible. We would also like to thank our families for their unwavering support. Lastly, we again extend our highest gratitude to you, our fellow shareholders. We look forward to a long and prosperous journey together. Sincerely, Greg Jackson John Park 5 Oakseed Funds P.O. Box 2175 Milwaukee, Wisconsin 53201-2175 www.oakseedfunds.com IMPORTANT INFORMATION An investment in the Oakseed Opportunity Fund is subject to risks, including possible loss of principal. The Fund risks include, but are not limited to: equity securities risk, exchange traded funds risk, management risk, market risk, preferred stock risk, value-oriented investment strategy risk, and warrant risk. Foreign investment risk, where the prices of foreign securities may be more volatile than the securities of U.S. companies, includes economic social conditions, political developments and the regulatory environment, plus be more sensitive to changes in interest or exchange rates. Small & mid-cap company risk exists; the securities of such companies may be subject to more abrupt or erratic market movements than larger companies. Options risk, when the Fund’s options positions may fluctuate to a greater degree than the securities they track, and there is the risk when selling put options that the value of underlying security could decrease and the put could be exercised, obligating the seller of the put to buy the security at a higher price than the prevailing market price. The Fund has limited performance history and is also subject to new fund risk. A full description of Fund risks is in the prospectus. The S&P 500 Index is a market-value weighted index consisting of 500 stocks chosen for market size, liquidity, and industry group representation. One cannot invest directly in an index. The views in this report were those of the Co-Portfolio Fund Managers as of June 30, 2013, and may not reflect their views on the date this report is first published or anytime thereafter. These views are intended to assist the shareholders of the Fund in understanding their investments in the Fund and do not constitute investment advice. This report may contain discussions about investments that may or may not be held by the Fund as of the date of this report. All current and future holdings are subject to risk and to change. 6 Oakseed Opportunity Fund SCHEDULE OF INVESTMENTS As of June 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 84.4% BANKS – 6.2% Bank of New York Mellon Corp. $ Capital One Financial Corp. State Street Corp. CHEMICALS – 3.9% Mosaic Co. Potash Corp. of Saskatchewan, Inc. COMMERCIAL SERVICES – 2.0% Strayer Education, Inc. COMPUTERS – 3.3% Apple, Inc. DIVERSIFIED FINANCIAL SERVICES – 3.9% Franklin Resources, Inc. LPL Financial Holdings, Inc. HOLDING COMPANIES-DIVERSIFIED – 4.9% Leucadia National Corp.2 INSURANCE – 6.0% American International Group, Inc.* Loews Corp.2 INTERNET – 4.1% Yahoo!, Inc.* MEDIA – 6.7% Comcast Corp. DIRECTV* OIL & GAS – 3.2% Encana Corp. Suncor Energy, Inc. OIL & GAS SERVICES – 2.0% Halliburton Co. PHARMACEUTICALS – 18.1% AbbVie, Inc.2 Anacor Pharmaceuticals, Inc.* Express Scripts Holding Co.* GlaxoSmithKline PLC - ADR 7 Oakseed Opportunity Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (continued) PHARMACEUTICALS(Continued) Teva Pharmaceutical Industries Ltd. - ADR $ RETAIL – 5.1% Bed Bath & Beyond, Inc.* Ross Stores, Inc. SEMICONDUCTORS – 3.0% QUALCOMM, Inc. SOFTWARE – 6.5% Microsoft Corp. Oracle Corp. TELECOMMUNICATIONS – 3.5% Cisco Systems, Inc. SBA Communications Corp.* TRANSPORTATION – 2.0% Expeditors International of Washington, Inc. TOTAL COMMON STOCKS (Cost $47,284,991) EXCHANGE-TRADED FUNDS – 3.2% ProShares Short Russell2000 - ETF* TOTAL EXCHANGE-TRADED FUNDS (Cost $1,911,184) Principal Amount SHORT-TERM INVESTMENTS – 22.6% $ UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $13,142,383) TOTAL INVESTMENTS – 110.2% (Cost $62,338,558) 8 Oakseed Opportunity Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2013 (Unaudited) Liabilities in excess of other assets – (10.2)% ) TOTAL NET ASSETS – 100.0% $ Number of Contracts Value WRITTEN OPTION CONTRACTS – (0.1)% PUT OPTIONS – (0.1)% ITT Educational Services, Inc. Exercise Price: $13, Expiration Date: January 18, 2014* ) TOTAL WRITTEN OPTION CONTRACTS (Cost $78,223) ) ADR – American Depository Receipt PLC – Public Limited Company * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. 2 All or a portion of this security is segregated as collateral for written options contracts. See accompanying Notes to Financial Statements. 9 Oakseed Opportunity Fund SUMMARY OF INVESTMENTS As of June 30, 2013 (Unaudited) Security Type/Industry Percent of Total Net Assets Common Stocks Pharmaceuticals 18.1% Media 6.7% Software 6.5% Banks 6.2% Insurance 6.0% Retail 5.1% Holding Companies-Diversified 4.9% Internet 4.1% Diversified Financial Services 3.9% Chemicals 3.9% Telecommunications 3.5% Computers 3.3% Oil & Gas 3.2% Semiconductors 3.0% Oil & Gas Services 2.0% Commercial Services 2.0% Transportation 2.0% Total Common Stocks 84.4% Exchange-Traded Funds 3.2% Short-Term Investments 22.6% Total Investments 110.2% Liabilities in excess of other assets (10.2)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 10 Oakseed Opportunity Fund STATEMENT OF ASSETS AND LIABILITIES As of June 30, 2013 (Unaudited) Assets: Investments, at value (cost $62,338,558) $ Cash deposited with broker Receivables: Fund shares sold Dividends and interest Prepaid expenses Prepaid offering costs Total assets Liabilities: Written option contracts, at value (proceeds $78,223) Payables: Investment securities purchased Fund shares redeemed Advisory fees Distribution fees - Investor Class (Note 6) Fund accounting fees Transfer agent fees and expenses Administration fees Trustees' fees and expenses Chief Compliance Officer fees Custody fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income Accumulated net realized gain on investments, purchased option contracts, and written option contracts Net unrealized appreciation on: Investments Written option contracts Net Assets $ Maximum Offering Price per Share: Investor Class Shares: Net assets applicable to shares outstanding $ Shares of benficial interest issued and outstanding Redemption price $ Institutional Class Shares: Net assets applicable to shares outstanding $ Shares of benficial interest issued and outstanding Redemption price $ See accompanying Notes to Financial Statements. 11 Oakseed Opportunity Fund STATEMENT OF OPERATIONS For the Six Months Ended June 30, 2013 (Unaudited) Investment Income: Dividends (net of foreign withholding taxes of $8,772) $ Interest Total investment income Expenses: Advisory fees Administration fees Fund accounting fees Transfer agent fees and expenses Registration fees Offering costs Auditing fees Distribution fees - Investor Class (Note 6) Chief Compliance Officer fees Legal fees Custody fees Miscellaneous fees Trustees' fees and expenses Shareholder reporting fees Insurance fees Total expenses Advisory fees waived ) Net expenses Net investment income Realized and Unrealized Gain on Investments, Purchased Option Contracts, and Written Option Contracts: Net realized gain on: Investments Purchased option contracts Written option contracts Net realized gain Net change in unrealized appreciation/depreciation on: Investments Written option contracts Net change in unrealized appreciation/depreciation Net realized and unrealized gain on investments, purchased options contracts, and written options contracts Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 12 Oakseed Opportunity Fund STATEMENT OF CHANGES IN NET ASSETS For the Six Months Ended June 30, 2013 (Unaudited) For the Period Ended December 31, 2012* Increase in Net Assets from: Operations: Net investment income $ $
